Name: Commission Regulation (EC) NoÃ 2260/2004 of 28 December 2004 fixing the reference prices for certain fishery products for the 2005 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 30.12.2004 EN Official Journal of the European Union L 389/15 COMMISSION REGULATION (EC) No 2260/2004 of 28 December 2004 fixing the reference prices for certain fishery products for the 2005 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29(1) and (5) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that reference prices valid for the Community may be fixed each year, by product category, for products that are the subject of a tariff suspension under Article 28(1). The same holds for products which, by virtue of being either the subject of a binding tariff reduction under the WTO or some other preferential arrangements, must comply with a reference price. (2) For the products listed in Annex I(A) and (B) to Regulation (EC) No 104/2000, the reference price is the same as the withdrawal price fixed in accordance with Article 20(1) of that Regulation. (3) The Community withdrawal and selling prices for the products concerned are fixed for the 2005 fishing year by Commission Regulation (EC) No 2258/2004 of the Commission (2). (4) The reference price for products other than those listed in Annexes I and II to Regulation (EC) No 104/2000 is established on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the three years immediately preceding the date on which the reference price is fixed. (5) There is no need to fix reference prices for all the species covered by the criteria laid down in Regulation (EC) No 104/2000, and particularly not for those imported from third countries in insignificant volumes. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 2005 fishing year of fishery products as provided for in accordance with Article 29 of Regulation (EC) No 104/2000 are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. (2) See page 5 of this Official Journal. ANNEX (1) 1. Reference prices for products referred to in Article 29(3)(a) of Council Regulation (EC) No 104/2000 Species Size (2) Reference price (EUR/tonne) Gutted with head (2) Whole fish (2) Additional Taric code Extra, A (2) Additional Taric code Extra, A (2) Herring of the species Clupea harengus ex 0302 40 00 1  F011 122 2  F012 187 3  F013 177 4a  F016 112 4b  F017 112 4c  F018 234 5  F015 208 6  F019 104 7a  F025 104 7b  F026 94 8  F027 78 Redfish (Sebastes spp.) ex 0302 69 31 and ex 0302 69 33 1  F067 934 2  F068 934 3  F069 784 Cod of the species Gadus morhua ex 0302 50 10 1 F073 1 163 F083 840 2 F074 1 163 F084 840 3 F075 1 098 F085 646 4 F076 872 F086 485 5 F077 614 F087 355 Boiled in water Fresh or refrigerated Additional Taric code Extra, A (2) Additional Taric code Extra, A (2) Deepwater prawns (Pandalus borealis) ex 0306 23 10 1 F317 4 863 F321 1 092 2 F318 1 705   2. Reference prices for fishery products referred to in Article 29(3)(d) of Council Regulation (EC) No 104/2000 Product Additional Taric code Presentation Reference price (EUR/tonne) 1. Redfish Whole: ex 0303 79 35 ex 0303 79 37 F411  with or without head 932 ex 0304 20 35 ex 0304 20 37 Fillets: F412  with bones (standard) 1 915 F413  without bones 2 096 F414  blocks in immediate packing weighing not more than 4 kg 2 240 2. Cod (Gadus morhua, Gadus ogac and Gadus macrocephalus) and fish of the species Boreogadus saida ex 0303 60 11, ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 F416 Whole, with or without head 1 084 ex 0304 20 29 Fillets: F417  interleaved or in industrial blocks, with bones (standard) 2 428 F418  interleaved or in industrial blocks, without bones 2 691 F419  individual or fully interleaved fillets, with skin 2 602 F420  individual or fully interleaved fillets, without skin 3 003 F421  blocks in immediate packing weighing not more than 4 kg 2 932 ex 0304 90 38 F422 Pieces and other meat, except minced blocks 1 392 3. Coalfish (Pollachius virens) ex 0304 20 31 Fillets: F424  interleaved or in industrial blocks, with bones (standard) 1 488 F425  interleaved or in industrial blocks, without bones 1 639 F426  individual or fully interleaved fillets, with skin 1 476 F427  individual or fully interleaved fillets, without skin 1 681 F428  blocks in immediate packing weighing not more than 4 kg 1 751 ex 0304 90 38 F429 Pieces and other meat, except minced blocks 967 4. Haddock ex 0304 20 33 Fillets: F431  interleaved or in industrial blocks, with bones (standard) 2 264 F432  interleaved or in industrial blocks, without bones 2 659 F433  individual or fully interleaved fillets, with skin 2 512 F434  individual or fully interleaved fillets, without skin 2 738 F435  blocks in immediate packing weighing not more than 4 kg 2 960 5. Alaska pollack Fillets: ex 0304 20 85 F441  interleaved or in industrial blocks, with bones (standard) 1 147 F442  interleaved or in industrial blocks, without bones 1 298 6. Herring Herring flaps ex 0304 10 97 ex 0304 90 22 F450  exceeding 80 g a piece 505 F450  exceeding 80 g a piece 455 (1) The additional code to be mentioned for all categories other than those explicitly referred to in point 1 and 2 of the Annex is F499: Other. (2) The freshness, size and presentation categories are those laid down under Article 2 of Regulation (EC) No 104/2000.